STATE OF HAWAVI, Respondent/Plaintiff-Appellant
v.
GREGORY HEGGLAND, Petitioner/Defendant-Appellee
No. 27755
Supreme Court of Hawaii.
March 31, 2008.
Taryn R. Tomasa, Deputy Public Defender, for petitioner/defendantappellee on the application.
Anson K. Lee, Deputy Prosecuting Attorney, for respondent/plaintiff-appellant in opposition.
DUFFY, J., for the court[1]
Petitioner/Defendant-Appellee Gregory Heggland's application for a writ of certiorari, filed on February 25, 2008, is hereby accepted and will be scheduled for oral argument. The parties will be notified by the appellate clerk regarding scheduling.
NOTES
[1]  Considered by: Moon, C.J., Levinson, Nakayama, Acoba, and Duffy, JJ.